Citation Nr: 1013883	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-37 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
respiratory disorder due to asbestosis. 

2.  Entitlement to service connection for a heart disability, 
to include as secondary to a service-connected respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The claimant is a Veteran of both World War II and the Korean 
War, having served on active duty from November 1944 to 
October 1947, and from August 1950 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO in Cleveland, Ohio, which granted service connection for 
restrictive lung disease due to asbestosis and assigned it a 
noncompensable rating, and denied service connection for a 
heart disability.

The Board notes that since the March 2009 supplemental 
statement of the case (SSOC) was issued, the Veteran has 
submitted two statements dated in August 2009 and February 
2010.  The Veteran has not submitted a waiver of RO 
jurisdiction of this additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (2009).  With respect to the August 2009 
statement, the Board finds that it is duplicative of previous 
statements submitted to the RO, and thus there is no need to 
refer it to the agency of original jurisdiction (AOJ) for 
review.  See id. 

The Board notes that in his November 2006 VA Form 9, the 
Veteran requested a hearing before the Board at his local RO.  
Accordingly, the Veteran was scheduled for a hearing to be 
held on September 3, 2009.  The Veteran cancelled this 
hearing in August 2009, stating that his wife had Alzheimer's 
disease and he was unable to leave her for any length of 
time.  The Veteran's hearing was re-scheduled for October 29, 
2009.  The Veteran cancelled this hearing in October 2009, 
again stating that he was not able to attend due to his 
wife's condition.  The Veteran's hearing date was again re-
scheduled for March 2010.  In a February 2010 letter, the 
Veteran stated that he was unable to leave his wife's side 
and thus could not attend the hearing.  The Veteran requested 
that his case be held in reserve until he was able to attend 
a hearing.  However, in March 2010, the Veteran submitted a 
motion to have his case advanced on docket pursuant to 
38 U.S.C.A. § 7107(a)(2)(B) (2009).  This motion has been 
granted.  The Board finds it would be at odds with the 
Veteran's motion to advance this case on docket, which is 
essentially a request for expedited review, to indefinitely 
delay adjudication of the claims at issue until such time as 
the Veteran is able to attend a hearing.  Thus, given the 
fact that the Veteran has cancelled three scheduled Board 
hearings, has indicated that he would not be able to attend a 
Board hearing for an indefinite time period, and has 
requested that this case be advanced on docket, the Board 
deems his request for a hearing to be withdrawn.  See 
38 C.F.R. § 20.704(c)(e). 

In the Veteran's March 2006 NOD, the Veteran argued that he 
should be reimbursed for the costs of an early retirement and 
cancer insurance, which he states were proximately caused by 
his exposure to asbestos.  The Board does not have 
jurisdiction of these claims as they do not involve the 
provision of benefits to veterans.  See 38 C.F.R. § 20.101 
(2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a heart disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's service-connected respiratory disorder due to 
asbestosis has been manifested by FVC (forced vital capacity) 
of 73.9 percent of predicted value; FEV-1 (forced expiratory 
volume in one second)of 85 percent of predicted value, and by 
DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method) of 100 percent of predicted 
value.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no 
more, for a respiratory disorder due to asbestosis have been 
met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 4.3, and 4.96, 4.97 Diagnostic Codes 
6600, 6833, 6845 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The instant claim arises from a granted claim of service 
connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006); the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
rating cases.  See id.  

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in March 2005 informed him of the 
first three elements of service connection, and of the 
Veteran's and VA's respective responsibilities for obtaining 
different types of evidence.  However, the letter did not 
provide notice regarding the degree of disability or the 
effective date.  The Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Goodwin v. Peake, 22 
Vet. App. 128, 136 (2008); see also Dingess, 19 Vet. App. at 
484.  Further, the Veteran has neither alleged nor 
demonstrated that he has been prejudiced by defective VCAA 
notice regarding the degree of disability.  See Goodwin, 22 
Vet. App. at 136 (holding that where a claim has been 
substantiated, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements of degree of disability 
and effective date); see also Dunlap, 21 Vet. App. at 119.  
In this regard, the Board notes that VA requested and 
obtained all information from the Veteran to support his 
claim and granted service connection.  There is no indication 
that any other evidence exists to support a higher disability 
rating.  Thus, the VCAA's purpose has been satisfied and any 
error is non-prejudicial.

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
have also been obtained, to the extent possible.  The Veteran 
has not identified any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
present claim.  The Board concludes that the duty to assist 
has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with appropriate 
respiratory examinations in July 2005 and June 2006.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate for rating purposes, as they are 
predicated on pulmonary function tests.  See 38 C.F.R. 
§ 4.96(d).  The Board notes in this regard that respiratory 
disorders are evaluated primarily on the basis of pulmonary 
function tests.  While the June 2006 VA examination did not 
provide the specific results of the spirometry test apart 
from the DLCO, it indicated that the Veteran's spirometry 
test was normal.  Further, although neither examination 
included post-bronchodilator studies, such are not required 
when the results of a pre-bronchodilator test are normal.  
See id.  Accordingly, the Board finds that these examinations 
are adequate upon which to base a decision, and that VA's 
duty to assist with respect to obtaining a VA examination has 
been met.  

In the Veteran's March 2006 notice of disagreement (NOD), he 
stated that during his breathing test he was urged to inhale 
and exhale to the point where he thought he might pass out on 
several occasions.  He stated that it was therefore not a 
normal breathing exercise.  While the Veteran may have found 
the test to be uncomfortable, he does not have the medical 
training or expertise to render a competent opinion as to 
whether the test was an appropriate way to evaluate his 
respiratory disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The Veteran has not submitted any competent 
evidence that might call into question the validity of the 
pulmonary function tests.  Accordingly, as stated above, the 
Board finds that they are adequate for rating purposes.

The Veteran also questioned in his March 2006 NOD whether the 
person interpreting his X-rays during the July 2005 VA 
examination was properly qualified to detect asbestos in the 
lungs.  The Board does not know the qualifications of the 
person who initially interpreted the X-rays, but notes that 
the X-ray report was verified by a medical doctor.  Moreover, 
service-connection for a respiratory disorder based on 
asbestos exposure has been granted.  While the X-ray report 
in question did not reveal any abnormalities of the lungs, 
the evaluation of the Veteran's respiratory disorder is based 
on the results of a pulmonary function test, and not on 
whether asbestosis was detected in X-ray findings.  
Accordingly, this X-ray report is irrelevant to the present 
claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Increased Rating

The Veteran contends that he is entitled to an initial 
compensable rating for a respiratory disorder due to 
asbestosis.  For the reasons that follow, the Board concludes 
that a 30 percent disability rating, but no more, is 
warranted. 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service- 
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  See 71 Fed. Reg. 52457 (2006).  Specifically, VA 
added provisions that clarify the use of pulmonary function 
tests (PFTs) in evaluating respiratory conditions under DC's 
6600, 6603, 6604, 6825-6833, and 6840- 6845.  A review of the 
regulatory changes reveals that such changes which are 
pertinent to this claim are non-substantive in nature, and 
merely interpret already existing law.

The Veteran's respiratory disorder has been rated as 
noncompensable under Diagnostic Code (DC) 6833 for 
asbestosis.  See 38 C.F.R. § 4.97.  Under DC 6833, asbestosis 
is to be rated under the General Rating Formula for 
Interstitial Lung Disease.  This formula provides that:

A 100 percent evaluation is assigned for FVC less 
than 50 percent of predicted value, or; DLCO (SB) 
less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; 
cor pulmonale (right heart failure) or pulmonary 
hypertension, or; requires outpatient oxygen 
therapy.  A 60 percent evaluation is assigned for 
FVC of 50- to 64-percent predicted, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 
30 percent evaluation is assigned for FVC of 65- to 
74-percent predicted, or; DLCO (SB) of 56- to 65- 
percent predicted.  A 10 percent evaluation is 
assigned for FVC of 75- to 80-percent predicted 
value, or; DLCO (SB) of 66- to 80-percent 
predicted.  

Id.  

The Board now turns to a discussion of the relevant evidence.  
A January 2000 letter from the Veteran's private doctor, a 
specialist in pulmonary diseases, states that based on a 
review of the Veteran's occupational history and November 
1999 chest X-ray, which showed bilateral pleural plaques, it 
was his opinion to a reasonable degree of medical certainty 
that the Veteran had asbestos pleural disease which he 
incurred through his occupational exposure to asbestos.  

The July 2005 VA pulmonary function test shows an FVC of 73.9 
percent, an FEV1 of 85.3 percent, a ratio of FEV1 to FVC of 
87 percent pre-bronchodilator, and a DLCO (SB) of 133 percent 
of predicted value.  The examiner diagnosed the Veteran with 
restrictive lung disease.  The examiner found that the 
spirometric results were within normal limits.

An October 2005 addendum to the July 2005 VA examination 
reflects a diagnosis of restrictive lung disease, which the 
examiner stated accounted for his exposure to asbestos and 
decreased lung volume.  The Veteran also had bronchitis.  

The June 2006 addendum reflects that the Veteran had a normal 
spirometry test.  The Veteran's DLCO was 100 percent of 
predicted value and considered to be normal.  The Veteran had 
moderately reduced total lung capacity indicating mild to 
moderate chest wall restriction. 

Based on a careful review of the record, the Board finds that 
a 30 percent disability rating is warranted under DC 6833.  
The July 2005 VA examination shows that the Veteran had a PVC 
of 73.9 percent, which is within the 65 to 74 percent range 
for a 30 percent rating under DC 6833.  See id.  A higher 
rating under DC 6833 is not warranted, as the Veteran has not 
been shown to have an FVC below 65 percent, a DLCO (SB) of 55 
percent or below, or a maximum exercise capacity of 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation or below.  While a maximum exercise capacity test 
is not of record, the Board notes that one is not required to 
evaluate the Veteran's respiratory disorder.  See 38 C.F.R. 
§ 4.96(d)(1)(i).  Finally, the evidence does not show that 
the Veteran has cor pulmonale or pulmonary hypertension, or 
that he requires outpatient oxygen therapy.  Accordingly, the 
Board finds that a rating of 30 percent, but no higher, is 
warranted under DC 6833.  Although some of the PFT reports 
describe the Veteran's spirometry results as "normal," such 
a characterization is not dispositive of the claim.  Rather 
the rating criteria require an analysis of actual PFT 
findings.   As stated above, these PFT findings establish 
that a 30 percent rating is for application.

The Board has considered whether a higher rating may be 
warranted under DC 6600 (chronic bronchitis) and DC 6845 
(chronic pleural effusion or fibrosis).  See 38 C.F.R. 
§ 4.97.  The rating criteria under both diagnostic codes are 
as follows:

A 100 percent rating is assigned for an FEV-1 less 
than 40percent of predicted value, or the ratio of 
Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or 
Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) less than 
40 percent predicted, or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary hypertension 
(shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, or the 
requirement for outpatient oxygen therapy.  A 60 
percent evaluation is assigned for an FEV-1 of 40 
to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or DLCO (SB) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  A 30 
percent rating is assigned for an FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56 to 65 percent predicted.  
A 10 percent evaluation is assigned for an FEV-1 of 
71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or DLCO (SB) 66 to 80 percent 
predicted.  

See id.  The Board notes that a rating under DC 6833 cannot 
be combined with a rating under DC 6600 or DC 6845.  See 
38 C.F.R. § 4.96(a).  Thus, the only issue is whether the 
Veteran is entitled to a rating higher than 30 percent under 
these diagnostic codes.  

The Veteran's July 2005 VA pulmonary function test reflects 
an FEV1 of 85 percent of predicted value, an FEV1-1/FVC of 87 
percent, and a DLCO (SB) of 133 percent of predicted value.  
The June 2006 VA pulmonary function test was considered to be 
normal.  Thus, the Veteran does not meet the criteria for a 
60 percent evaluation under DC 6600 or 6845, which requires 
an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 
55 percent, or DLCO (SB) of 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  As stated above, a maximum 
exercise capacity test is not of record.  The evidence also 
does not show that the Veteran has acute respiratory failure 
or, as discussed above, the other conditions required for a 
100 percent disability rating under these diagnostic codes.  
Accordingly, a higher rating is not warranted under DC 6600 
or DC 6845. 

The record contains no evidence demonstrating the Veteran is 
entitled to a rating in excess of 30 percent at any point 
since his initial claim for service connection.  Therefore, 
no staged ratings are appropriate.  See Fenderson, supra.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  See 
38 C.F.R. § 3.321(b).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that referral for extraschedular 
consideration is not warranted.  The Veteran's reported 
symptoms are those contemplated by the rating criteria.  
There are no symptoms left uncompensated or unaccounted for 
by the assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his respiratory disorder 
and the difficulties flowing from it constitute "such an 
exceptional or unusual disability picture . . . as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b).  The Veteran has not 
argued that his respiratory disorder has caused marked 
interference with employment.  The evidence of record shows 
that the Veteran is retired.  That the Veteran's respiratory 
disorder might limit his ability to work in certain 
capacities is contemplated by the rating criteria, which is 
designed to compensate for the average impairment of earning 
capacity due to a particular disability.  See VAOPGCPREC 6-
96.  The fact that circumstances specific to a particular 
veteran may cause the effects of a service-connected 
disability to be more profound in that veteran's case does 
not ordinarily provide a basis for extraschedular 
consideration.  Id.  Rather, the impairment must be one that 
is so unusual as to be unanticipated by the rating criteria.  
See id.  In short, the evidence does not show marked 
interference with employment as defined for the purpose of 
extraschedular consideration, and does not show frequent 
periods of hospitalization or other unusual circumstances 
sufficient to warrant extraschedular consideration.  
Consequently, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and 
therefore referral for extraschedular consideration is not 
warranted.  

As such, the Board finds that the Veteran is entitled to a 30 
percent disability rating, but no more, for a respiratory 
disorder due to asbestosis.  In rendering this decision, the 
Board has applied the benefit-of-the-doubt rule.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, supra.  


ORDER

Entitlement to an initial 30 percent disability rating for a 
respiratory disorder due to asbestosis is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.


REMAND

The Veteran claims entitlement to service connection for a 
heart disability, to include as secondary to his service-
connected respiratory disorder.  The Board finds that further 
development is warranted before this claim can be properly 
adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants in developing a claim for VA 
benefits.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the Veteran was provided a VA examination in May 2006.  
In the May 2006 VA examination report, the examiner opined 
that the Veteran's coronary artery disease was not caused by 
or a result of his restrictive lung disease due to 
asbestosis.  In a July 2006 addendum to this opinion, the 
examiner explained that restrictive lung disease due to 
asbestosis is not a cardiac risk factor and a causal 
relationship with coronary artery disease has never been 
reported in the medical literature.  However, the Board notes 
that the rating criteria under DC 6845 for chronic pleural 
effusion or fibrosis, which is classified under restrictive 
lung disease, provide for cardiac involvement to include 
right heart failure and right ventricular hypertrophy.  See 
38 C.F.R. § 4.97.  Moreover, a September 2007 letter from the 
Veteran's private physician states that he believed there was 
a relationship between the Veteran's asbestosis and his 
atrial fibrillation.  The physician explained that although 
asbestosis has not been implicated directly with cardiac 
disease, it can indirectly affect the pulmonary bed and 
pulmonary circulation resulting in distention of the left and 
right atrial chambers over time, which can precipitate atrial 
fibrillation.  In light of DC 6845 and the September 2007 
letter from the Veteran's private physician, the Board finds 
that the explanation provided in the VA examination report 
and its addendum is insufficient for the purpose of rendering 
a decision on this claim.  Therefore, the RO should obtain a 
new opinion from a specialist in cardiology or other 
appropriate specialist to determine whether it is at least as 
likely as not that the Veteran's heart conditions were caused 
or aggravated by his service-connected respiratory disorder 
due to asbestosis.  The Veteran should not be scheduled for 
an examination.  Rather, the opinion should be based on a 
thorough review of the Veteran's claims file and the medical 
records contained therein.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should obtain an opinion from 
a specialist in cardiology or other 
appropriate specialist to determine 
whether it is at least as likely as not 
that the Veteran's heart disabilities were 
caused or aggravated by his service-
connected respiratory disorder due to 
asbestosis.  The Veteran should not be 
scheduled for an examination.  Rather, the 
opinion should be based on a thorough 
review of the Veteran's claims file and 
the medical records contained therein as 
well as a review of the medical 
literature.  

The entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran's heart disabilities are at least 
as likely as not (i.e., to at least a 
50:50 degree of probability) caused or 
aggravated by his respiratory disorder, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the examiner is not able to give an 
opinion without resorting to speculation, 
the examiner should thoroughly explain why 
such an opinion cannot be rendered.  In 
this regard, the examiner should state 
whether a definitive opinion cannot be 
provided because required information is 
missing or because current medical 
knowledge yields multiple possible 
etiologies with none more likely than not 
the cause of the claimed disability.  The 
examiner should be as specific as 
possible. 

2.  After the above development is 
completed, as well as any other 
development that may be warranted, the AOJ 
should readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


